DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Daniel Jackstadt on 7/27/22.  
Claims 1, 31, and 41 are amended as shown below.
1.	(Currently Amended) A modular physical health testing system, comprising:
a housing;
a communications hub fixedly contained within the housing;
a plurality of physical health testing devices storable within the housing, wherein a first physical health testing device of the plurality of physical health testing devices is separate from the communications hub and has a sensor for detecting raw measurements from a user, and wherein the first physical health testing device is configured to process the raw measurements detected to generate physical health data; and
a software application configured to be operated on a device of the user local to or controlled by the user, the device of the user being physically separate from the housing, the communications hub, and the plurality of physical health testing devices, 
wherein—
each physical health testing device of the plurality of physical health testing devices is configured for wired or wireless communication with the communications hub,
the first physical health testing device is configured to transmit the physical health data to the communications hub,
the communications hub is configured to wirelessly communicate with the device of the user,
in response to instructions received from the device of the user via the software application, the communications hub is further configured to place individual physical health testing devices of the plurality of physical health testing devices in communication with the device of the user such that (i) communication between the device of the user and the individual physical health testing devices occurs via the communications hub and (ii) the physical health data of the user is viewable on a display of the device of the user, and
to place the first physical health testing device in communications with the device of the user, the communications hub is configured, during a continuous use of the communications hub, to: 
(a) establish a wireless connection of the communications hub with the first physical health testing device; 
(b) disband the wireless connection of the communications hub with the first physical health testing device based at least in part on receipt of at least a portion of the physical health data via the wireless connection of the communications hub with the first physical health testing device; and
(c) communicate the physical health data to the device of the user after disbanding the wireless connection of the communications hub with the first physical health testing device.

	31.	(Canceled)	

41.	(Currently Amended) A method for generating physical health data of a user using a modular physical health testing system, the method comprising:
establishing, using a communications hub and in response to instructions received from a user device via a software application operated on the user device, a wireless connection between the communications hub and a first physical health testing device, wherein—
the user device is local to or controlled by a user of the modular physical health testing system,
the modular physical health testing system includes a housing, the communications hub, a plurality of physical health testing devices that include the first physical health testing device, and the software application,
the communications hub is contained within the housing,
the plurality of physical health testing devices are storable within the housing,
each physical health testing device of the plurality of physical health testing devices is configured for wired or wireless communication with the communications hub, and
the communications hub is configured to place individual physical health testing devices of the plurality of physical health testing devices in communication with the user device such that communication between the user device and the individual physical health testing devices occurs via the communications hub;
generating, using the first physical health testing device, first physical health data;
transmitting, using the first physical health testing device, at least a portion of the first physical health data to the communications hub via the wireless connection;
disbanding, using the communication hub and based at least in part on receiving at least the portion of the first physical health data via the wireless connection, the wireless connection between the communications hub and the first physical health testing device; and
transmitting, using the communications hub and after the disbanding of the wireless connection, at least the portion of the first physical health data to the user device such that at least the portion of the first physical health data is viewable on a display of the user device.


Allowable Subject Matter
According to the above Examiner’s amendments, claims 1-7, 10, 12-22, 25, 30, and 32-43 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses (inter alia) a system and method which (actively) disbands a wireless connection between a communications hub and a health testing device and then (subsequently) communicates data to a user device after the disbanding.  The prior art of record and the pertinent art at the time of filing, while teaching a more generic capability of disbanding — such as the devices being able to be turned off and thus literally disbanded by lack of power, does not anticipate nor make obvious the particular act of disbanding to then facilitate subsequent transfer and communication of data between other components.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791